 


109 HR 4708 IH: Relief for Working Family Victims of Hurricane Katrina Act of 2006
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4708 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Rangel (for himself, Ms. DeLauro, Mr. Jefferson, Mr. Emanuel, and Mr. Melancon) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To increase the refundable amount of the child credit in the case of taxpayers who had a primary residence in the Hurricane Katrina disaster area on August 28, 2005. 
 
 
1.Short titleThis Act may be cited as the Relief for Working Family Victims of Hurricane Katrina Act of 2006. 
2.Working family tax relief for Hurricane Katrina disaster area residentsFor purposes of section 24(d) of the Internal Revenue Code of 1986 (relating to portion of child tax credit made refundable), in the case of any taxable year beginning during 2006 or 2007, with respect to any taxpayer who had a primary residence in the Hurricane Katrina disaster area (as defined in section 1400M(2) of such Code) on August 28, 2005, clause (i) of section 24(d)(1)(B) of such Code shall be applied by substituting 10 percent of the taxpayer’s earned income for such taxable year for the amount which would otherwise be determined under such clause for such taxable year. A taxpayer may elect not to have this section apply for any taxable year. 
 
